PLEDGE AND ESCROW AGREEMENT
 
THIS PLEDGE AND ESCROW AGREEMENT (the “Agreement”) is made and entered into as
of July 5, 2007 (the “Effective Date”) by and among DEEP FIELD TECHNOLOGIES,
INC., a corporation organized and existing under the laws of the State of New
Jersey (the “Pledgor”), CORNELL CAPITAL PARTNERS, L.P. (the “Pledgee”), and
DAVID GONZALEZ, ESQ., as escrow agent (“Escrow Agent”).
 
RECITALS:
 
WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Company’s
obligations to the Pledgee or any successor to the Pledgee under this Agreement,
the Securities Purchase Agreement of even date herewith by and between the
Pledgor and the Pledgee (the “Securities Purchase Agreement”), the Convertible
Debentures (the “Convertible Debentures”) issued or to be issued by the Company
to the Pledgee, either now or in the future, up to a total of One Million Three
Hundred Thousand Dollars ($1,300,000) of principal, plus any interest, costs,
fees, and other amounts owed to the Pledgee thereunder, the Security Agreement
of even date herewith between the Pledgor and the Pledgee (the “Security
Agreement”), and all other contracts entered into between the parties hereto
(collectively, the “Transaction Documents”), the Pledgor has agreed to
irrevocably pledge to the Pledgee 750,000 shares of Pledgor’s Class B common
stock (“Class B Common Stock”), par value $0.01 per share, of the Company (the
“Pledged Shares”);
 
WHEREAS, a holder of Class B Common Stock has the right to convert each share of
its Class B Common Stock into that number of shares of the Company’s class A
common stock, no par value per share (“Common Stock”) determined by dividing the
number of shares of Class B Common Stock being converted by a twenty percent
(20%) discount of the lowest price that the Company had ever issued its Common
Stock; and
 
WHEREAS, as of the date of this Agreement, the lowest price the Common Stock has
ever been offered at is $0.01.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
TERMS AND CONDITIONS
 
1.    Pledge and Transfer of Pledged Shares. The Pledgor hereby grants to
Pledgee a security interest in all Pledged Shares as security for Pledgor’s
obligations to the Pledgee (the “Obligations”) under the Convertible Debentures.
Simultaneously with the execution of this Agreement, the Pledgor shall deliver
to the Escrow Agent stock certificates representing the Pledged Shares, together
with duly executed stock powers or other appropriate transfer documents executed
in blank by the Pledgor (the “Transfer Documents”), and such stock certificates
and Transfer Documents shall be held by the Escrow Agent pursuant to this
 
 
 

--------------------------------------------------------------------------------

 

Agreement until the full payment of all amounts due to the Pledgee under the
Convertible Debentures and through repayment in accordance with the terms of the
Convertible Debentures, or the termination or expiration of this Agreement.
 
2.    Rights Relating to Pledged Shares. Prior to the occurrence of an Event of
Default (as defined herein) and the issuance of Pledged Shares to the Pledgee
(in accordance with Section 5.1), the Pledged Shares shall not be, or be deemed
to be, issued or outstanding shares of the Pledgor and neither the Pledgee nor
any other person shall be entitled to vote the Pledged Shares, to receive
dividends and other distributions thereon, or to enjoy any other rights and
privileges incident to the ownership of the Pledged Shares.
 
3.    Release of Pledged Shares from Pledge. Upon the payment of all amounts due
to the Pledgee under the Convertible Debentures by repayment in accordance with
the terms of the Convertible Debentures, the parties hereto shall notify the
Escrow Agent to such effect in writing. Upon receipt of such written notice, the
Escrow Agent shall return to the Pledgor the Transfer Documents and the
certificates representing the Pledged Shares, (collectively the “Pledged
Materials”), whereupon any and all rights of Pledgee in the Pledged Materials
shall be terminated. Notwithstanding anything to the contrary contained herein,
upon full payment of all amounts due to the Pledgee under the Convertible
Debentures, by repayment in accordance with the terms of the Convertible
Debentures, this Agreement and Pledgee’s security interest and rights in and to
the Pledged Shares shall terminate.
 
4.    Event of Default. An “Event of Default” shall be deemed to have occurred
under this Agreement upon an Event of Default under the Transaction Documents.
 
5.    Remedies.
 
5.1. Upon and anytime after the occurrence of an Event of Default, the Pledgee
shall have the right acquire the Pledged Shares in accordance with the following
procedure: (a) the Pledgee shall provide written notice of such Event of Default
(the “Default Notice”) to the Escrow Agent, with a copy to the Pledgor; (b) in a
Default Notice the Pledgee shall specify the number of Pledged Shares to be
issued to the Pledgee, provided however, that the Pledgee shall not have the
right to acquire such number of Pledged Shares which would cause the Pledgee,
together with its affiliates, to beneficially own in excess of 4.99% of the
outstanding capital of the Pledgor (unless the Pledgee waives such limitation by
providing sixty-five (65) days’ advance written notice); and (c) as soon as
practicable after receipt of a Default Notice, the Escrow Agent shall deliver
the specified number of Pledged Shares along with the applicable Transfer
Documents to the Pledgor’s Transfer Agent with instructions to issue such
Pledged Shares to the Pledgee in accordance with the Irrevocable Transfer Agent
Instructions of even date herewith, among the Pledgee, the Pledgor, the Escrow
Agent, and the Transfer Agent.
 
5.2. Upon receipt of the Pledged Shares issued to the Pledgee, the Pledgee shall
have the right to (i) sell the Pledged Shares and to apply the proceeds of such
sales, net of any selling commissions, to the Obligations owed to the Pledgee by
the Pledgor under the Transaction Documents, including, without limitation,
outstanding principal, interest, legal fees, and any other amounts owed to the
Pledgee, and exercise all other rights and (ii) any and all remedies of a
secured party with respect to such property as may be available under the
Uniform
 
 
-2-

--------------------------------------------------------------------------------

 

Commercial Code as in effect in the State of New Jersey. To the extent that the
net proceeds received by the Pledgee are insufficient to satisfy the Obligations
in full, the Pledgee shall be entitled to a deficiency judgment against the
Pledgor for such amount. The Pledgee shall have the absolute right to sell or
dispose of the Pledged Shares in any manner it sees fit and shall have no
liability to the Pledgor or any other party for selling or disposing of such
Pledged Shares even if other methods of sales or dispositions would or allegedly
would result in greater proceeds than the method actually used. The Pledgor
shall remain liable for shortfalls, if any, that may exist after the Pledgee has
exhausted all remedies hereunder. The Pledgee shall return any Pledged Shares
issued to it and instruct the Escrow Agent to return any Pledged Shares it is
holding in escrow after the all amounts owed to the Pledgee under the
Convertible Debentures have been satisfied.
 
5.3. Each right, power and remedy of the Pledgee provided for in this Agreement
or any other Transaction Document shall be cumulative and concurrent and shall
be in addition to every other such right, power or remedy. The exercise or
beginning of the exercise by the Pledgee of any one or more of the rights,
powers or remedies provided for in this Agreement or any other Transaction
Document or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by the Pledgee
of all such other rights, powers or remedies, and no failure or delay on the
part of the Pledgee to exercise any such right, power or remedy shall operate as
a waiver thereof. No notice to or demand on the Pledgor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Pledgee to any
other further action in any circumstances without demand or notice. The Pledgee
shall have the full power to enforce or to assign or contract is rights under
this Agreement to a third party.
 
5.4. In addition to all other remedies available to the Pledgee, upon the
issuance of Pledged Shares to the Pledgee, the Pledgor shall promptly, but in no
event more than thirty (30) days after the date of the Default Notice, file a
registration statement to register with the Securities and Exchange Commission
the Pledged Shares for the resale by the Pledgee. The Pledgor shall cause the
registration statement to remain in effect until all of the Pledged Shares have
been sold by the Pledgee.
 
6.    Concerning the Escrow Agent.
 
6.1. The Escrow Agent undertakes to perform only such duties as are expressly
set forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent.
 
6.2. The Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner, and execution, or validity of
any instrument deposited in this escrow, nor as to the identity, authority, or
right of any person executing the same; and its duties hereunder shall be
limited to the safekeeping of such certificates, monies, instruments, or other
document received by it as such escrow holder, and for
 
 
-3-

--------------------------------------------------------------------------------

 
 

the disposition of the same in accordance with the written instruments accepted
by it in the escrow.
 
6.3. Pledgee and the Pledgor hereby agree, to defend and indemnify the Escrow
Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits, or proceedings at law or in equity, or any other expenses, fees,
or charges of any character or nature which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
connection therewith, to indemnify the Escrow Agent against any and all
expenses, including attorneys’ fees and costs of defending any action, suit, or
proceeding or resisting any claim (and any costs incurred by the Escrow Agent
pursuant to Sections 6.4 or 6.5 hereof). The Escrow Agent shall be vested with a
lien on all property deposited hereunder, for indemnification of attorneys’ fees
and court costs regarding any suit, proceeding or otherwise, or any other
expenses, fees, or charges of any character or nature, which may be incurred by
the Escrow Agent by reason of disputes arising between the makers of this escrow
as to the correct interpretation of this Agreement and instructions given to the
Escrow Agent hereunder, or otherwise, with the right of the Escrow Agent,
regardless of the instructions aforesaid, to hold said property until and unless
said additional expenses, fees, and charges shall be fully paid. Any fees and
costs charged by the Escrow Agent for serving hereunder shall be paid by the
Pledgor.
 
6.4. If any of the parties shall be in disagreement about the interpretation of
this Agreement, or about the rights and obligations, or the propriety of any
action contemplated by the Escrow Agent hereunder, the Escrow Agent may, at its
sole discretion deposit the Pledged Materials with the Clerk of the United
States District Court of New Jersey, sitting in Newark, New Jersey, and, upon
notifying all parties concerned of such action, all liability on the part of the
Escrow Agent shall fully cease and terminate. The Escrow Agent shall be
indemnified by the Pledgor, the Company and Pledgee for all costs, including
reasonable attorneys’ fees in connection with the aforesaid proceeding, and
shall be fully protected in suspending all or a part of its activities under
this Agreement until a final decision or other settlement in the proceeding is
received.
 
6.5. The Escrow Agent may consult with counsel of its own choice (and the costs
of such counsel shall be paid by the Pledgor and Pledgee) and shall have full
and complete authorization and protection for any action taken or suffered by it
hereunder in good faith and in accordance with the opinion of such counsel. The
Escrow Agent shall not be liable for any mistakes of fact or error of judgment,
or for any actions or omissions of any kind, unless caused by its willful
misconduct or gross negligence.
 
6.6. The Escrow Agent may resign upon ten (10) days’ written notice to the
parties in this Agreement. If a successor Escrow Agent is not appointed within
this ten (10) day period, the Escrow Agent may petition a court of competent
jurisdiction to name a successor.
 
6.7 Conflict Waiver. The Pledgor hereby acknowledges that the Escrow Agent is
general counsel to the Pledgee, a partner in the general partner of the Pledgee,
and counsel to the Pledgee in connection with the transactions contemplated and
referred herein. The Pledgor agrees that in the event of any dispute arising in
connection with this Agreement or otherwise in connection with any transaction
or agreement contemplated and referred herein, the
 
 
-4-

--------------------------------------------------------------------------------

 
 

Escrow Agent shall be permitted to continue to represent the Pledgee and the
Pledgor will not seek to disqualify such counsel and waives any objection
Pledgor might have with respect to the Escrow Agent acting as the Escrow Agent
pursuant to this Agreement.
 
6.8 Notices. Unless otherwise provided herein, all demands, notices, consents,
service of process, requests and other communications hereunder shall be in
writing and shall be delivered in person or by overnight courier service, or
mailed by certified mail, return receipt requested, addressed:
 
If to the Pledgor, to:
Deep Field Technologies, Inc.
 
2222 Second Street
 
Fort Myers, FL 33901
 
Attention: Fred Griffin, CFO
 
Telephone: (239) 437-5235
 
Facsimile: (239) 437-5257
   
With a copy to:
Kirkpatrick & Lockhart Preston Gates Ellis LLP
 
201 South Biscayne Boulevard, Suite 2000
 
Miami, FL 33131-2399
 
Attention: Clayton E. Parker, Esq.
 
Telephone: (305) 539-3300
 
Facsimile: (305) 358-7095
   
If to the Pledgee:
Cornell Capital Partners, L.P.
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07302
 
Attention: Mark A. Angelo
 
Telephone: (201) 985-8300
 
Facsimile: (201) 985-8266
   
With copy to:
David Gonzalez, Esq.
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07302
 
Telephone: (201) 985-8300
 
Facsimile: (201) 985-8266
   



Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five (5) days after deposit in the
United States mail, as applicable.
 
7.    Binding Effect. All of the covenants and obligations contained herein
shall be binding upon and shall inure to the benefit of the respective parties,
their successors and assigns.
 
8.    Governing Law; Venue; Service of Process. The validity, interpretation and
performance of this Agreement shall be determined in accordance with the laws of
the State of New Jersey applicable to contracts made and to be performed wholly
within that state except to the extent that Federal law applies. The parties
hereto agree that any disputes, claims,
 
 
-5-

--------------------------------------------------------------------------------

 
 
disagreements, lawsuits, actions or controversies of any type or nature
whatsoever that, directly or indirectly, arise from or relate to this Agreement,
including, without limitation, claims relating to the inducement, construction,
performance or termination of this Agreement, shall be brought in the state
superior courts located in Hudson County, New Jersey or Federal district courts
located in Newark, New Jersey, and the parties hereto agree not to challenge the
selection of that venue in any such proceeding for any reason, including,
without limitation, on the grounds that such venue is an inconvenient forum. The
parties hereto specifically agree that service of process may be made, and such
service of process shall be effective if made, pursuant to Section 8 hereto.
 
9.    Enforcement Costs. If any legal action or other pro-ceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresenta-tion in connection with any provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees, court costs and all expenses even if not
taxable as court costs (including, without limita-tion, all such fees, costs and
expenses incident to appeals), incurred in that action or proceeding, in
addition to any other relief to which such party or parties may be entitled.
 
10.    Remedies Cumulative. No remedy herein conferred upon any party is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or here-after existing at law, in equity, by statute, or
otherwise. No single or partial exercise by any party of any right, power or
remedy hereunder shall preclude any other or further exercise thereof.
 
11.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute the same instrument.
 
12.    No Penalties. No provision of this Agreement is to be interpreted as a
penalty upon any party to this Agreement.
 
13.    JURY TRIAL. EACH OF THE PLEDGEE AND THE PLEDGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT WHICH IT MAY HAVE TO A TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN ANY WAY CONNECTED WITH THE DEALINGS BETWEEN PLEDGEE AND
PLEDGOR, THIS PLEDGE AND ESCROW AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.
 
 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge and Escrow
Agreement as of the date first above written.
 

 
Cornell Capital Partners, L.P.
     
By:  Yorkville Advisors, LLC
 
Its: Investment Manager
     
By:  /s/ Mark Angelo

--------------------------------------------------------------------------------

 
Name: Mark Angelo
 
Title: Portfolio Manager
         
Deep Field Technologies, Inc.
     
By:  /s/ Fred Griffin

--------------------------------------------------------------------------------

 
Name: Fred Griffin
 
Title: Chief Financial Officer
         
Escrow Agent
     
By:  /s/ David Gonzalez, Esq.

--------------------------------------------------------------------------------

 
Name: David Gonzalez, Esq.
   

 
 
-7-

--------------------------------------------------------------------------------

 
 